Name: Council Regulation (EEC) No 552/80 of 3 March 1980 derogating from the concept of 'originating products' to take into account the special situation of Mauritius with regard to its production of canned tuna
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 3 . 80 Official Journal of the European Communities No L 61 /3 COUNCIL REGULATION (EEC) No 552/80 of 3 March 1980 derogating from the concept of 'originating products' to take into account the special situation of Mauritius with regard to its production of canned tuna Whereas the derogation from the concept of origi ­ nating products should not exceed six months ; Whereas , in these circumstances, a temporary deroga ­ tion may be made from the definition of the concept of originating products ; Whereas, as a result of unforeseeable circumstances , canned tuna exports from Mauritius were halted for the period 25 November 1979 to 29 February 1980 , HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the special provisions of List A of Annex II to Protocol 1 to the 1975 LomÃ © Convention , canned tuna manufactured in Mauritius and falling within heading No ex 16.04 of the Common Customs Tariff shall be considered as origi ­ nating in Mauritius, subject to the following condi ­ tions . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, under Decision No 1 /80 of the ACP-EEC Council of Ministers on the transitional measures to be applied from 1 March 1980 , the trade cooperation provisions of the ACP-EEC Convention of LomÃ ©, signed on 28 February 1975, hereinafter referred to as the 1975 LomÃ © Convention , contained in Title I and in Protocol 1 remain applicable beyond that date until the entry into force of new provisions in the same area or until 31 December 1980 at the latest ; Whereas, when adopting the said Decision , the Community made a statement to the effect that after the expiry of the 1975 LomÃ © Convention certain provi ­ sions of the second ACP-EEC Convention , signed at LomÃ © on 31 October 1979, hereinafter referred to as the 1979 LomÃ © Convention , could be implemented in advance and by means of autonomous decisions ; Whereas Article 30 of Protocol 1 to the 1979 LomÃ © Convention , concerning the definition of the concept of 'originating products' and methods of administra ­ tive cooperation states that derogations from the rules of origin may be made in order, in particular, to facili ­ tate the development of existing industries or the crea ­ tion of new industries ; Whereas the ACP States have submitted a request from the Mauritian Government for a derogation from the definition set out in Protocol 1 to the 1975 LomÃ © Convention in respect of canned tuna produced by Mauritius ; Whereas, in order to catch fish for its canneries , Mauri ­ tius has decided to set up its own fleet of vessels , so that the finished products may acquire the label of originating products ; Whereas this fleet will become operational only in about six months ; Article 2 The derogation referred to in Article 1 shall relate to 800 tonnes of canned tuna falling within heading No ex 16.04 of the Common Customs Tariff and exported from Mauritius between 1 March and 31 August 1980 . Article 3 The competent authorities of Mauritius shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 2 and shall forward to the Commission a statement of the quantities in respect of which movement certificates EUR . 1 have been issued pursuant to this Regulation . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March to 31 August 1980 . No L 61 /4 Official Journal of the European Communities 6 . 3 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1980 . For the Council The President G. MARCORA